DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 1/6/2022.  Claims 2, 4, and 9 have been cancelled.  Claim 8 has been amended.

Response to Arguments
	The Chowdhury reference has been withdrawn in view of applicant’s amendment.

Allowable Subject Matter
Claims 1, 3, 5-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a method of straining a dressing comprising a step of separating a third dressing region from the second dressing region to relieve at least some strain in the first dressing, wherein the third dressing region encloses the second dressing, in combination with all other features recited in the claim.
Regarding dependent claims 3 and 5-7, these claims are allowed due to their dependencies on independent claim 1.

Regarding independent claim 8, the art of record when considered alone or in combination neither anticipates nor renders obvious a method of straining a dressing comprising wherein radially straining the dressing to a pre-determined strain comprises radially straining the dressing out-of-plane before applying the dressing to the treatment site, in combination with all other features recited in the claim.
Regarding dependent claims 10-15, these claims are allowed due to their dependencies on independent claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786